301 N.Y. 801 (1950)
In the Matter of The City of Rochester et al., Appellants,
v.
Public Service Commission of the State of New York et al, Respondents.
Court of Appeals of the State of New York.
Argued May 25, 1950.
Decided December 1, 1950
William H. Emerson, Corporation Counsel (Frederick J. Wilkens and James H. Boomer of counsel), for appellants.
Sherman C. Ward, Acting Counsel (Joseph J. Doran and Samuel R. Madison of counsel), for Public Service Commission, respondent.
Howard M. Woods and Gay H. Brown for Rochester Transit Corporation, respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, with costs; no opinion.